Title: To James Madison from James Leander Cathcart, 12 August 1805 (Abstract)
From: Cathcart, James Leander
To: Madison, James


          § From James Leander Cathcart. 12 August 1805, Washington. “I have the honor to enclose Mr. Nissen⟨s⟩; receipt [not found] for security given for cloth taken from me by the Bashaw of Tripoli deposited in his hands by me in order that he might recover the amount upon account of the United States, & likewise his letter to me of the 14th. of January 1805 containing a list of the furniture left by me at Tripoli, which with the paper⟨s⟩; & accounts already deposited in the office of the Department of State are incontestable proofs of the validity of the charge⟨s⟩; made by me for loss sustain’d on said Cloth furniture and difference of Exchange amounting in the aggregate to $ 156280/100 which was paid to me by way of advance until I procured the necessary vouchers to substantiate my claim, this being done, I request that I may be exonerated from the above charge as it still remains to my debit in the books of the Treasury. I likewise request you to have the goodness to advance me the remainder of the amount of the balance of my accounts which is stop’d in part payment of Robertsons bill, & to permit the whole amount of said bill $ 338320/100 to remain to my debit until I recover damages either from the Spanish government or the underwriters, in like manner as it h⟨as⟩; been permited to remain since the year 1797; by granting my request you will render me a very particular favor & you may be persuaded Sir that I would not be so importunate if circumstances did not dictate the necessity; my acc⟨ts⟩; are all settled of every denomination the bill in question excepted, which is the only sum that will continue to my debit.”
        